THE COURT
(FITZHUGH, Circuit Judge, contra)
refused to instruct the jury that the agreement and deed did not make a good de-fence at law; being of opinion that the agreement bound the plaintiff to give a release upon the execution of the deed, and a court of equity would have compelled him to execute it; and that in assumpsit it ought to be admitted in evidence on the general issue, it being a fraud upon the defendant as well as upon the other creditors that the plaintiff should refuse to execute the deed after the others had executed it. See Heathcote v. Crookshanks, 2 Term R. 24; Jackson v. Duchaire, 3 Term R. 551; and Jackson v. Lomas, 4 Term R. 166.